      Case 2:21-cv-00078-WHA-CSC Document 36 Filed 08/23/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

FREDERICK DAVON WILLIAMS,                    )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   CIVIL ACTION NO.
                                             )   2:21-CV-78-WHA-CSC
DANTE GORDON,                                )
                                             )
      Defendant.                             )

                                        ORDER

      On March 31, 2021, the Magistrate Judge entered a Recommendation that Plaintiff’s

amended complaint against Defendant Montgomery County Detention Facility be

dismissed without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) and that the Montgomery

County Detention Facility be terminated as a party to this action. (Doc. 18.) Plaintiff has

filed Objections to the Recommendation. (Doc. 23.)

      After an independent review of the file and upon consideration of the

Recommendation and Objections and for good cause, it is ORDERED:

      1. Plaintiff’s Objections (Doc. 23) are OVERRULED;

      2. The Recommendation of the Magistrate Judge (Doc. 18) is ADOPTED;

      3. Plaintiff’s amended complaint against Defendant Montgomery County Detention

Facility is DISMISSED without prejudice under 28 U.S.C. § 1915A(e)(2)(B)(ii);

      4. Defendant Montgomery County Detention Facility is DISMISSED as a party;

and
     Case 2:21-cv-00078-WHA-CSC Document 36 Filed 08/23/21 Page 2 of 2




      5. This case against the remaining Defendant is referred back to the Magistrate

Judge for further proceedings.

      DONE this 23rd day of August, 2021.

                            /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE




                                         2
